                                          Case 5:19-cv-01821-LHK Document 70 Filed 04/07/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11
                                         PAULA PEREZ, BRIANDA LUGO, and                     Case No. 19-CV-01821-LHK
                                  12     YESENIA RUVALCABA,
Northern District of California
 United States District Court




                                                        Plaintiff,                          JUDGMENT
                                  13
                                  14             v.

                                  15     COMEX FOOD SERVICE, INC. and
                                         COMEX KC, LLC,
                                  16
                                                        Defendants.
                                  17
                                  18          On April 7, 2021, the Court granted Plaintiff’s motion for settlement approval. ECF No.
                                  19   69. Accordingly, the Clerk shall enter judgment. The Clerk shall close the file.
                                  20   IT IS SO ORDERED.
                                  21   Dated: April 7, 2021
                                  22                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  23                                                  United States District Judge
                                  24
                                  25
                                  26
                                  27
                                  28                                                    1
                                       Case No. 19-CV-01821-LHK
                                       JUDGMENT
